DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 10,887,923 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 5, 6, and 7 of the application with claims 1, 10, and 19 of the patent, claims 1, 5, 6, and 7 of the application are anticipated by patent claims 1, 10, and 19 in that claims 1, 10, and 19 of the patent contain all the limitations of claims 1, 5, 6, and 7 of the application. Claims 1, 5, 6, and 7 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosa et al. (US 2016/0242092 A1) hereinafter Rosa.

Regarding claims 1, 5, 6, and 7 – Rosa discloses transmitting, at a user equipment (UE) device, an uplink transmission to a Target Secondary base station while the UE device is connected to a Master base station and a Source Secondary base station; and receiving, at the UE device, a UE Contention Resolution Identity Media Access Control (MAC) control element from the Target Secondary base station in response to transmitting the uplink transmission, refer to Figure 4 and paragraphs [0003], [0004], [0016], [0030], [0061].
Regarding claim 2 – Rosa discloses a Secondary base station Change procedure is completed for the UE device when the UE device receives the UE Contention Resolution Identity MAC control element, the Secondary base station Change procedure not including transmission of Random Access Channel (RACH) from the UE device to the Target Secondary base station, refer to paragraphs [0058], [0061].
Regarding claim 3 – Rosa discloses receiving, at the Target Secondary base station, a Secondary Base Station Reconfiguration Complete message from the Master base station, wherein the uplink transmission is transmitted after the Secondary Base Station Reconfiguration Complete message is received at the Target Secondary base station, refer to paragraphs [0052], [0058].
Regarding claim 4 – Rosa discloses receiving, at the UE device, a Radio Resource Control (RRC) Connection Reconfiguration message from the Master base station, the RRC Connection Reconfiguration message including uplink grant information, wherein the uplink transmission is transmitted based on the uplink grant information, refer to paragraphs [0052], [0058], [0063].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
19 July 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465